Response to Amendment
The amendment filed May 11, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed March 25, 2022. 
Claims 1-18 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 1 and 9 to overcome the 112(b) rejections  previously set forth in the Non-Final Office Action mailed March 25, 2022. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its depending claims 2-8, the closest prior art Fazio (US 11,236,474 B2) teaches (Fig. 2-5): A clip (122) for securing a railroad tie (102, 110) atop a support (104), wherein said railroad tie (102, 110) comprises an upper surface defining a horizontal plane (Fig. 2) and a leading face (101) defining a vertical plane (Fig. 2), said clip (122) comprising: a vertical leg (annotated Fig. 2 below) positioned adjacent said support (104); a horizontal leg (124) positioned adjacent said upper surface of said railroad tie (102); and a resilient hook-shaped portion (128) extending downwardly from said second curved interconnected portion (annotated Fig. 2 below) to a hook point, wherein said resilient hook-shaped portion is shaped and made such that said clip is biased toward a seated position characterized by said hook point located beneath said support (Fig. 2-3).
However, Fazio fails to teach that the vertical leg extends through a hole in said railroad tie from an insertion tip to a first curved interconnected portion; a horizontal leg that is oriented at a first acute angle relative to said vertical plane, and extending from said first curved interconnected portion to a second curved interconnected portion. While Fazio teaches a vertical leg (annotated Fig. 2 below), the examiner finds no obvious reason to modify the vertical leg such that the vertical leg extends through an opening of the railroad tie (102) such as that of the horizontal leg (124). Such a modification would require improper hindsight reasoning. Further, it would not be obvious to modify the horizontal leg (124) to be oriented at a first acute angle relative to a vertical plane (plane of leading face 101), and to extend from said first curved interconnected portion (annotated Fig. 2 below) to a second curved interconnected portion (annotated Fig. 2 below). Such modifications would also require improper hindsight reasoning.
Regarding claim 9 and its depending claims 10-18, the closest prior art Fazio (US 11,236,474 B2) teaches (Fig. 2-5) does not explicitly teach the method comprising the steps of: providing a clip comprising a unitary length of metal rod made into a vertical leg having an insertion tip, wherein the vertical leg is inserted through a hole in said railroad tie such that said position of said insertion tip defines an insertion site on said upper surface.
While Fazio teaches a vertical leg (annotated Fig. 2 below), the examiner finds no obvious reason to modify the vertical leg such that the vertical leg has an insertion tip that extends through an opening on the railroad tie’s (102) upper surface such as that of the horizontal leg (124). Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


    PNG
    media_image1.png
    472
    651
    media_image1.png
    Greyscale


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617